
	
		One Hundred Eleventh Congress of the United States of
		  America
		2d SessionBegun and held at the City of Washington on Tuesday, the fifth
		day of January, two thousand and ten
		S. 3481
		IN THE SENATE OF THE UNITED
		  STATES
		AN ACT
		To amend the Federal Water Pollution
		  Control Act to clarify Federal responsibility for stormwater
		  pollution.
	
	
		1.Federal responsibility to pay for
			 stormwater programsSection
			 313 of the Federal Water Pollution Control Act (33 U.S.C. 1323) is amended by
			 adding at the end the following:
			
				(c)Reasonable service charges
					(1)In generalFor the purposes of this Act, reasonable
				service charges described in subsection (a) include any reasonable
				nondiscriminatory fee, charge, or assessment that is—
						(A)based on some fair approximation of the
				proportionate contribution of the property or facility to stormwater pollution
				(in terms of quantities of pollutants, or volume or rate of stormwater
				discharge or runoff from the property or facility); and
						(B)used to pay or reimburse the costs
				associated with any stormwater management program (whether associated with a
				separate storm sewer system or a sewer system that manages a combination of
				stormwater and sanitary waste), including the full range of programmatic and
				structural costs attributable to collecting stormwater, reducing pollutants in
				stormwater, and reducing the volume and rate of stormwater discharge,
				regardless of whether that reasonable fee, charge, or assessment is denominated
				a tax.
						(2)Limitation on accounts
						(A)LimitationThe payment or reimbursement of any fee,
				charge, or assessment described in paragraph (1) shall not be made using funds
				from any permanent authorization account in the Treasury.
						(B)Reimbursement or payment obligation of
				Federal GovernmentEach
				department, agency, or instrumentality of the executive, legislative, and
				judicial branches of the Federal Government, as described in subsection (a),
				shall not be obligated to pay or reimburse any fee, charge, or assessment
				described in paragraph (1), except to the extent and in an amount provided in
				advance by any appropriations Act to pay or reimburse the fee, charge, or
				assessment.
						.
		
	
		
			
			Speaker of the House of Representatives
		
		
			
			Vice President of the United States and President of the
			 Senate
		
	
